Citation Nr: 0631664	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bladder cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to November 
1965 and from July 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is of record.

In the interest of due process, in August 2005, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA), pursuant to 38 U.S.C.A. § 7109, in 
response to the veteran's claim of entitlement to service 
connection for bladder cancer, claimed as due to herbicide 
exposure.  See 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901; 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board 
received the opinion, and the veteran and representative 
were asked to present additional argument, and also to 
submit a waiver of review by the RO in the first instance.  
In January 2006, the veteran responded, submitted new 
evidence, declined to waive RO review thereof, and requested 
that his case be remanded for RO review of the new evidence.  
Thus, in February 2006, the veteran's claim was remanded for 
RO re-adjudication of the claim.  Such adjudication was 
completed.  Therefore, the case is now properly before the 
Board.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed bladder cancer is related to his military service, 
including his presumed exposure to Agent Orange.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to 
provide notice to a claimant, and that the Court of Appeals 
for Veterans Claims must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court of Appeals for Veterans 
Claims held in part that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial decision.  In a July 2001 letter, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore believe that 
appropriate notice has been given in this case.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002). 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
for service connection is being denied, no rating or 
effective date will be assigned, and any downstream issues 
are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Bladder Cancer

Under 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006), a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service.


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
disabilities become manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease 
to the required degree during that time.  Id.  All malignant 
tumors are included in this presumption.

Service connection also may be granted on a presumptive 
basis for certain disorders manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e), 3.313.  Bladder cancer is not one of the 
listed presumptive diseases.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on 
the date of enactment, December 27, 2001.  Since the 
veteran's service medical records show he served in the 
Republic of Vietnam, his exposure to herbicide agents is 
presumed.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

The evidence of record shows that the veteran's service 
medical records (SMRs) are silent for any medical complaints 
or treatment related to bladder cancer or exposure to 
herbicides.

The first evidence in the claims file showing a diagnosis of 
bladder cancer is dated in April 2001.  While it appears 
from the medical evidence that the veteran was diagnosed 
with bladder cancer at some time prior to April 2001, there 
is no evidence that he was diagnosed within one year of his 
separation from active military service in December 1970.  
Moreover, the veteran has not contended that his bladder 
cancer was diagnosed or manifested to a compensable degree 
by December 1971.  Therefore, the Board first determines 
that presumptive service connection for malignant tumors 
that are manifested to a compensable degree within one year 
after service is not warranted.  38 C.F.R. §§ 3.307, 
3.309(a).

With regard to the veteran's presumed exposure to herbicides 
while in Vietnam, the Board notes that cancer of the bladder 
is not a disease which is afforded presumptive service 
connection for individuals who have been exposed to 
herbicide agents.  Therefore, while the veteran's service 
records do show that he served in Vietnam, since his 
diagnosis is not one that is presumptively related to 
exposure to herbicides, service connection on that basis is 
not warranted.  38 C.F.R. §§ 3.307, 3.309(e).

Therefore, at issue in this appeal is whether direct service 
connection for bladder cancer is warranted, based upon the 
medical evidence of record, without the benefit of any 
presumption in the law.  In this regard, there are several 
opinions of record.

In an October 2002 written statement, C.E., M.D., indicated 
that the veteran's bladder cancer might have been caused by 
exposure to Agent Orange.

In December 2002, the veteran underwent VA examination.  He 
indicated he had been diagnosed with bladder cancer two-and-
a-half years before.  The diagnosis following examination 
was transitional cell carcinoma of the bladder, with no 
metastasis found.  The examiner reviewed the claims file and 
indicated that he was unable to find medical or 
epidemiologic evidence in the medical literature that 
indicates Agent Orange exposure is causally related to 
transitional cell carcinoma of the bladder.  The examiner 
noted that bladder cancer has been associated with cigarette 
smoke, hair dyes, cyclophosphamide, and long-term chronic 
arylamine exposure, but not with Agent Orange or Dioxin 
chemical exposure.  Since there was no evidence in the 
medical literature to support causation, it could not be 
found with at least a 50 percent or more probability that 
Agent Orange exposure caused the veteran's transitional cell 
carcinoma.  The examiner referred to the October 2002 
statement of Dr. E, and stated that the use of the word 
"might" meant that it was less than a 50 percent probability 
that there was a relationship between the diagnosis and 
exposure to Agent Orange.

In April 2005, the veteran testified before the undersigned 
that he believes the statement from his private physician to 
be more probative than the opinion of the VA examiner, 
because the VA examiner was a pulmonologist and not a 
urologist or oncologist.

In an April 2005 written statement, Dr. E indicated that it 
is as likely as not that the bladder cancer is a consequence 
of the veteran's active military exposure to the herbicide 
Agent Orange during his Vietnam service.

In August 2005, the veteran's claims file was referred for a 
VHA opinion.  The VHA reviewer indicated that he is a 
hematologist and oncologist.  He reviewed the veteran's 
claims file,to include the SMRs, and noted that the veteran 
served in Vietnam and was exposed to Agent Orange.  He 
underwent surgery in April 2001 for bladder cancer.  The 
statements from Dr. E were reviewed.  The reviewer referred 
to a 2002 Public Health Report by the Institute of Medicine 
Committee on Agent Orange.  Each health effect of Agent 
Orange exposure was categorized.  Bladder cancer was found 
to fall into the category of disorders as to which there is 
inadequate or insufficient evidence to determine whether an 
association exists.  Therefore, based upon the scientific 
literature, the VHA reviewer concluded that it is unlikely 
the veteran's bladder cancer was related to his presumed 
Agent Orange exposure.

Based upon the medical opinions of record, the Board finds 
that the evidence preponderates against a finding that the 
veteran's bladder cancer is related to his military service, 
including his exposure to herbicides.  With regard to Dr. 
E's first written statement, while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Although the October 
2002 written statement of Dr. E appears, upon initial 
review, to support the veteran's claim, a close reading 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran's currently diagnosed 
bladder cancer is related to his military service and 
presumed Agent Orange exposure.  This is not the level of 
probability needed for the Board to find that service 
connection is warranted.

With regard to the April 2005 written statement from Dr. E, 
the Board finds that he did not support his conclusory 
opinion by factually establishing or explaining the sequence 
of medical causation using the facts applicable in the 
veteran's case.  Nor did he review the claims file, which 
contains the veteran's history.  Dr. E merely stated that 
the veteran's bladder cancer was caused by Agent Orange 
exposure, without providing any explanation or research to 
justify this conclusion.  Nor did Dr. E explain why his 
opinion had changed since the October 2002 written 
statement.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the evidentiary standard necessary for the Board to service 
connect the veteran for bladder cancer.

The Board finds the December 2002 VA examination and August 
2005 VHA opinion more persuasive.  Both physicians referred 
to either research literature or their knowledge of common 
causes of bladder cancer to substantiate their opinions.  
These medical opinions were thoroughly explained and 
reasoned.  In contrast, as noted above, Dr. E provided no 
scientific explanation for his opinion that the veteran's 
bladder cancer could be related or was likely related to his 
Agent Orange exposure in service.  Therefore, the Board 
finds that the negative evidence outweighs the positive 
evidence, and the veteran's claim must be denied.

The Board recognizes that the veteran believes that his 
bladder cancer is related to his military service, 
specifically to his presumed exposure to Agent Orange.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Consequently, the evidence preponderates against the claim 
for service connection for the veteran's bladder cancer, 
claimed as due to herbicide exposure, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bladder cancer, claimed as due to 
herbicide exposure, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


